Title: Louis Philippe Gallot de Lormerie to Thomas Jefferson, 9 April 1816
From: Lormerie, Louis Philippe Gallot de
To: Jefferson, Thomas


          
            Monsieur L’Ex Président,
            a Paris ce 9. avril 1816— Plaçe roÿale Nº 10
          
          Je saisis avec Empressement une Occasion favorable, celle de Monsieur hide de Neuville nouvellement Ambassadeur de françe près Votre Gouvernement, pour Vous renouveller les assurances de mon respect, de mon ancien Attachement, et de toute ma gratitude—Je vous ai dit et n’oublierai jamais L avantâge que vous m’avés procuré de revenir dans ma Patrie avec S: E. Monsieur Crawford et Mr  Jackson aujourdhuy chargé des affaires des E: u: qui j’ai Lhonneur de Voir Souvent a Paris. il a la Bonté de remettre Lui même a Mr De neuville que je n’ai pas l’avantâge de Connoître ma Lettre que je vous supplie Monsieur d agréer comme un témoignâge des sentimens que je vous ai voüés pour toujours
          mes vœux sont pour votre santé & votre Bonheur. Je joüis graces a dieu de L’une & de L’autre a L’âge de près de 71 ans dans une Aisance honnête (a good competency) et je dis avec action de graces au tout puissant
          
            
              Saltem, remoto, das pater Pater angulo
            
            
              horas Senectæ duçere Liberas.
            
          
          
            Daignés agréer Monsieur L’ex President, Lhommage de mon Respect et de ma très haute Considération
            De Lormerie
          
         
          Editors’ Translation
          
            
              Mr. Ex-President,
              Paris 9. April 1816— Place Royale Number 10
            
            I eagerly seize a favorable occasion, that of Mr. Hyde de Neuville’s recent appointment as France’s ambassador  to your government, to renew to you the assurances of my respect, my old affection, and all my gratitude. I have told you before and I will never forget the advantage you procured me in allowing me to come back to my country with his excellency Mr. Crawford and Mr. Jackson, now chargé d’affaires of the United States, whom I have the honor of seeing often in Paris. He is kind enough to hand my letter to Mr. de Neuville, whom I do not have the honor of knowing. I beg you Sir to receive this letter as a testimony of the feelings I will always  dedicate to you
            I wish you good health and happiness. Thank God I enjoy the one and the other at the age of almost 71, in moderate prosperity (a good competency), and I offer this thanksgiving to the all powerful
            
              
                Saltem remoto, das Pater angulo
              
              
                horas Senectæ ducere Liberas.
              
            
            
              Please accept, Mr. Ex-President, my respectful regards and very high consideration
              De Lormerie
            
          
        